Case 1:18-cv-02242-PLF Document 66 Filed 05/21/20 Page 1 of 1

AO 458 (Rev, 06/09) Appearance of Counsel

 

UNITED STATES DISTRICT COURT

for the
District of Columbia

 

 

MASHPEE WAMPANOAG TRIBE )
Plaintiff )
Vv. ) Case No. 1:18-cv-02242-PLF
DAVID L. BERNHARDT, et al. )
Defendant )
APPEARANCE OF COUNSEL
To: The clerk of court and all parties of record

Iam admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Amici Curaie Members of Congress

 

Date: 05/21/2020 Adam H. Charnes

 

Attorney's signature

Adam H. Charnes, DC Bar No. 441697

Printed name and bar number

Kilpatrick Townsend & Stockton LLP
607 14th Street, NW, Suite 900
Washington, DC 20005

 

Address

acharnes@kilpatricktownsend.com

 

E-mail address

(202) 508-5800

 

Telephone number

(202) 508-5888

 

FAX number
